Citation Nr: 0109206	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right foot disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

3.  Entitlement to service connection for a degenerative tear 
of the medial meniscus, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD


Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967.  This claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which denied 
entitlement to service connection for a right shoulder 
disorder and for a degenerative tear of the medial meniscus, 
right knee, and which denied a request to reopen a claim of 
entitlement to service connection for a right foot disorder.  
The veteran timely disagreed with that rating decision in 
January 1999, and submitted a timely substantive appeal in 
December 1999.

The Board notes that, at the veteran's personal hearing 
before the agency of original jurisdiction, conducted in May 
2000, the veteran testified that he had pain beginning in 
service which he attributed to flat feet.  The record does 
not establish that a claim of entitlement to service 
connection for flat feet has been submitted.  It appears that 
the veteran may have been attempting to raise a claim of 
entitlement to service connection for flat feet.  The 
veteran's testimony is referred to the RO for clarification 
and any necessary action, to include development of the claim 
if the veteran indicates that he does wish to pursue a claim 
of entitlement to service connection for flat feet.

The veteran's claims of entitlement to service connection for 
degenerative joint disease of the right shoulder and for a 
degenerative tear of the medial meniscus, right knee, are 
addressed in the REMAND appended to this decision.  

 

FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claim addressed in this appeal has been obtained.

2.  By a July 1967 rating decision, the RO denied entitlement 
to service connection for a right foot disorder, 
characterized as residuals of injury, second metatarsal 
joint, right foot, or fracture, right foot, and this denial 
became final when no appeal of that decision was initiated 
within the appeal period.

3.  The evidence regarding a right foot disorder submitted 
since the July 1967 rating is cumulative of evidence already 
of record and is not so significant that it must be 
considered in order to fairly decide the veteran's claim.


CONCLUSIONS OF LAW

1.  A July 1967 rating decision which denied a claim on 
entitlement to service connection for a right foot disorder, 
to include residuals of injury, second metatarsal joint, or 
fracture, right foot, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104 (2000).  

2.  New and material evidence to reopen the claim for service 
connection for a right foot disorder has not been submitted, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a right foot disorder.  By a rating decision 
issued in July 1967, the RO denied a claim of entitlement to 
service connection for a right foot disorder, noting that no 
right foot injury or fracture was diagnosed in service and 
that there was no right foot fracture or abnormality, to 
include residual of a fracture, on a post-service VA 
examination conducted only a few months after the veteran's 
service discharge.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Where a veteran served continuously for 
ninety days or more during a period of war or after December 
31, 1946, and certain diseases, including arthritis, become 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  If a condition noted 
during service is not shown to have been chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b) (2000).  In addition, a disability which is 
proximately due to or the result of another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a) (2000).

The RO's July 1967 decision denying service connection for a 
right foot disorder became final when the veteran did not 
appeal that decision within one year of the date of the 
letter notifying him of the disallowance.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.160(d) (2000).  

To reopen the claim for service connection for a right foot 
disorder, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 1991); Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  No other standard than that 
articulated in the regulation applies to the determination.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  It is reasonable to require evidence submitted 
since the pertinent date to "contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, 155 F.3d at 1363.  The credibility of evidence is 
presumed for the purpose of determining whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order to determine whether the veteran has submitted new 
and material evidence since the July 1967 denial of service 
connection for a right foot disorder, which was the last 
final disallowance of the claim on any basis, the Board must 
review the evidence of record at the time of that decision.  
The record at that time included the veteran's service 
medical records and the report of a VA examination conducted 
in June 1967.  

The veteran's service medical records appear to reflect that, 
in June 1965, the veteran complained of sudden onset of pain 
in the right second metatarsal (abbreviated as "mcpl").  The 
veteran reported having the same type of pain in the left 
foot, and indicated that those symptoms in the left foot were 
diagnosed as a broken bone.  Radiologic examination of the 
right foot was negative.  There was no significant 
improvement, so further evaluation was conducted.  The 
veteran provided a history of a fracture of the left foot and 
complained of tenderness over the right metatarsals.   A 
repeat radiologic examination was ordered and the veteran was 
put on light duty.  Clinical notes in early July 1965 reflect 
that the veteran was using crutches.  A clinical note dated 
in mid-July 1965 reflects that radiologic examinations of the 
right foot in mid June and in late June were both negative.  
Examination of the right foot revealed slight dorsal 
tenderness over the mid-metatarsal region.  The examiner 
concluded that the right foot pain started when the veteran 
was required to march in basic training.  No diagnosis of any 
right foot disorder was assigned.  The service medical 
records are devoid of any notation of further right foot 
complaints, treatment, or findings during the remainder of 
the veteran's service.  The portion of the history completed 
by the veteran for purposes of his January 1967 separation 
examination reflects that the veteran indicated that he had a 
history of "Broken Bones in Foot."  However, no discussion of 
any right foot disorder appears in the portion of the history 
prepared by the examiner, and the veteran's feet were noted 
as normal on the report of the January 1969 separation 
examination.  

On post-service VA examination conducted in June 1997, 
approximately four months after the veteran's service 
separation, the veteran reported that he broke his left heel 
in a post-service employment accident and that his left foot 
had been in a cast for eight weeks.  Radiologic examination 
of the left foot disclosed a healed fracture of the left 
calcaneus and a normal right foot and normal right calcaneus.  
The veteran provided a history of a fracture of one foot in 
basic training, for which he received private treatment while 
on leave in April 1965, but stated he was unable to remember 
which foot.  No abnormality of the right foot was noted on VA 
examination and no diagnosis of any right foot disorder was 
assigned.

The evidence submitted since the July 1967 rating decision 
includes a statement from an employer, who reported observing 
that the veteran's leg bothered him and caused him to limp at 
times.  The veteran's wife has also submitted a statement 
regarding her observations.

Other additional evidence added to the record since 1967 
includes VA clinical records dated from 1996 to September 
1998.  These VA treatment records provide history regarding 
the veteran's left foot, but are devoid of history, 
complaints, treatment, or diagnosis regarding the right foot.  

Finally, the additional evidence includes the veteran's 
testimony at a personal hearing conducted in May 2000.  The 
veteran reiterated the statements previously made in 1967 to 
the effect that his right foot was injured in service in June 
1965.  He testified that a walking cast was placed on the 
foot for several weeks, and that he was told that there were 
cracks in the arch.  He further testified that, after the 
right foot began hurting in service during marching in basic 
training, that right foot pain remained constant thereafter 
and continued post-service, bothering him "off and on," 
although he did not ever seek medical treatment for his right 
foot disorder.  The veteran testified that he had never 
consulted a doctor about his right foot problem and there was 
no current diagnosis of any right foot disorder (tr. 6).

The VA clinical records not associated with the claims file 
at the time of the prior final decisions are new evidence, in 
that they were not previously of record.  These clinical 
records, however, are devoid of any evidence relevant to the 
veteran's right foot.  Thus, while these additional clinical 
records are new, they are not material, that is, the 
additional clinical records are not relevant to support the 
veteran's claim of entitlement to service connection for a 
right foot disorder.  Moreover, there is no other clinical 
evidence regarding the veteran's claimed right foot disorder 
which is available, as the veteran has specifically testified 
that he had not sought post-service treatment of a right foot 
disorder. 

The Board acknowledges the veteran's testimony and 
statements, and the statements of the veteran's employer and 
wife.  However, to the extent that the veteran argues that 
these statements establish that he has a right foot disorder, 
and that such disorder is related to his service, these lay 
statements are not competent medical evidence, and the lay 
individuals cannot render medical opinion as to the etiology 
of right foot pain.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (holding that laypersons are not competent 
to offer medical opinions).  The employer's statement and the 
statement of the veteran's spouse likewise are not competent 
to establish that the symptoms they have described are 
related to the veteran's service.  Thus, these lay statements 
and the veteran's statement and testimony do not provide a 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim). 

Thus, the additional evidence of record since the 1967 rating 
decision does not tend to establish or suggest that the 
veteran had a right foot disorder in service, or within any 
applicable presumptive period, or chronically and 
continuously since service.  The additional evidence does 
reiterate the veteran's prior contentions that he incurred a 
fracture of the right foot in service, and such evidence is 
cumulative.  However, the additional evidence does not 
include any medical evidence which substantiates that a 
claimed disorder was diagnosed in service or which suggests 
that the veteran's current right foot pain is related in any 
way to his service.  The new records are therefore not 
material. 

To that extent that any duty or notification requirement 
arises as to a request to reopen a claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), that was not in effect before 
enactment of the VCAA, the RO's actions were sufficient to 
satisfy that duty or requirement.  The veteran was advised, 
by a rating decision issued in December 1998, that new and 
material evidence was required to reopen a claim for a foot 
disorder, and he was advised of the prior denial of service 
connection for a right foot disorder in 1967.  He was also 
informed that the treatment records he identified had been 
obtained, but included no evidence of chronic pathology of 
the right foot stemming from an injury in service.  By an 
October 1999 statement of the case (SOC), the veteran was 
notified of the provisions of 38 C.F.R. § 3.156 and the 
definition of new and material evidence.  The veteran was 
again provided with a summary of the evidence submitted in 
support of the request to reopen the claim and advised that 
none of the additional evidence submitted was new and 
material.  The veteran provided additional evidence through 
his testimony at a personal hearing conducted in May 2000, 
and at that time, he testified that he did not seek any 
medical treatment for a right foot disorder after service, 
and that no medical professional had diagnosed any current 
right foot disorder.  Thus, the veteran's testimony 
establishes that there is no additional relevant clinical 
evidence available.  The veteran was again advised, at the 
May 2000 hearing, of the types of evidence which would be new 
and material to reopen the claim for a right foot disorder.  

Subsequently, the veteran was provided with a supplemental 
statement of the case (SSOC) in August 2000 which again 
summarized the evidence, explained why the evidence was 
neither new nor material, and advised the veteran about the 
need for evidence, preferably medical, which would be new and 
material to reopen the claim. By virtue of the SOC and SSOC 
issued during the pendency of the appeal, the appellant and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  

When the appellant testified before the RO in May 2000, the 
appellant and his representative were given notice of the 
evidence necessary to substantiate the claim, and any duty to 
suggest evidence was met at the time of the hearing pursuant 
to 38 C.F.R. § 3.103 (2000).  The appellant was afforded an 
opportunity to submit additional evidence, but did not submit 
or identify any other evidence.  

While the veteran has identified additional clinical records 
which were not associated with the claims file at the time of 
the prior final determinations, and those records have been 
obtained, those records do not include any evidence which is 
in any manner so significant that it must be considered to 
fairly decide whether the veteran is entitled to service 
connection for a right foot disorder.  In the absence of new 
and material evidence, the claim cannot be reopened.


ORDER

The request to reopen a claim of entitlement to service 
connection for a right foot disorder is denied.


REMAND

The veteran contends that he incurred a right shoulder injury 
and a right knee injury in service, and contends that these 
injuries are etiologically related to a current right 
shoulder disorder and a current right knee disorder.  These 
claims were denied as not well-grounded.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Due to the enactment of the VCAA, the analysis of well-
groundedness under which the claims at issue were denied is 
no longer applicable.  The claims must be remanded for 
development in compliance with the VCAA, including affording 
the veteran VA examination and medical opinion if required to 
develop his claims.

Accordingly, this case is REMANDED for the following:
  
1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right 
shoulder or right knee disorder since his 
service discharge in 1967.   After 
securing any necessary release, the RO 
should obtain these records.

2.  The veteran should be advised of 
alternative types of evidence that might 
assist in establishing his claim, and 
should be afforded the opportunity to 
submit employment medical records, 
insurance medical examinations, clinical 
records proximate to service, or the 
like.  

3.  The veteran should be afforded VA 
examination of his right shoulder and of 
his right knee.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should determine whether the 
veteran has a right shoulder or right 
knee disorder.  Based on examination 
findings, historical evidence, and 
medical principles, the examiner(s) 
should provide a medical opinion, with 
rationale, as to whether the veteran has 
a right shoulder or right knee disorder, 
and, if so, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent likelihood 
or more) that the veteran has a right 
shoulder or right knee disorder that is 
etiologically related to his service, or 
any incident or injury incurred in 
service, to include any service-connected 
disability.  All necessary tests should 
be completed.  All relevant findings 
should be reported.  The examiner(s) 
should be asked to provide the rationale 
for any opinion provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



